DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (Figures 1-3 and 7) in the reply filed on 1/7/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because each species requires a different flow path and therefore would require a different search of said different flow paths.  Therefore a burden exists to search each species as previously outlined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-9, 11, 12, 14, 15, 17, 18, 20, 21, 23, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/7/2021.

Status of Claims
The status of the claims as filed in the reply dated 1/7/2021 are as follows: 
Claims 1-24 are pending;
Claims 4-9, 11, 12, 14, 15, 17, 18, 20, 21, 23, and 24 are withdrawn from further consideration;
Claims 1-3, 10, 13, 16, 19, and 22 are being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 13, 16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinmura (US5086835).
Re Claim 1. Shinmura teaches a parallel-connected condensation device (1), comprising: 
a front condensation unit (41) comprising a front left flow tube (44), a front right flow tube (48), and a plurality of front heat dissipation tubes (13) in communication with the front left flow tube and the front right flow tube, wherein the front left flow tube and the front right flow tube are provided on two opposite lateral sides of the front condensation unit respectively, the front heat dissipation tubes are vertically spaced apart, the front left flow tube includes a first confluence chamber (interior of 44), and the front right flow tube includes a second confluence chamber (interior of 48) (Figures 1-4 and 7; Column 3 lines 45-68; Column 4 lines 8-22; Column 5 lines 9-24); 
a rear condensation unit (42) parallel to the front condensation unit and comprising a rear left flow tube (45), a rear right flow tube (49), and a plurality of rear heat dissipation tubes (23) 
a plurality of heat dissipation fins (31) inserted in the through grooves respectively and thereby extending through the front condensation unit and the rear condensation unit, wherein the heat dissipation fins are in contact with surfaces of the front heat dissipation tubes and surfaces of the rear heat dissipation tubes to enable heat exchange between the heat dissipation fins and the heat dissipation tubes (Figure 9; Column 4 lines 18-22); 
wherein at least one left opening (43) is provided between the front left flow tube and the rear left flow tube to enable communication between the first confluence chamber and the third confluence chamber, at least one right opening (47) is provided between the front right flow tube and the rear right flow tube to enable communication between the second confluence chamber and the fourth confluence chamber, the first confluence chamber of the front left flow tube communicates with the second confluence chamber of the front right flow tube through the front heat dissipation tubes to form a first flow channel, and the third confluence chamber of the rear left flow tube communicates with the fourth confluence chamber of the rear right flow tube 

Re Claim 2. Shinmura teaches the front right flow tube is provided with a refrigerant outlet (50) in communication with the second confluence chamber (Figure 7; Column 5 lines 9-24). 
Re Claim 10. Shinmura teaches the front left flow tube is provided with a refrigerant inlet (46) in communication with the first confluence chamber (Figure 7; Column 5 lines 9-24). 
Re Claim 13. Shinmura teaches the front heat dissipation tube has a flattened configuration (Figure 9; Column 3 lines 50-51 and 60). 
Re Claim 16. Shinmura teaches the front heat dissipation tube and the rear heat dissipation tube are respectively provided therein with a plurality of supporting ribs, which extend through the front heat dissipation tube and the rear heat dissipation tube (Figure 9 illustrates internal support ribs inside each of the front flat tube 13 and rear flat tube 23). 
Re Claim 22. Shinmura teaches the heat dissipation fins have a corrugated configuration or a serrated configuration (Figures 1, 2, 7, 9; Column 4 lines 18-22). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shinmura (US5086835) in view of Sasaki (US5529116).
Re Claim 3. Shinmura teaches the left opening and the right opening (Figure 7) but fails to specifically teach they are diagonally arranged with respect to each other, and bottom side of the left opening is higher than top side of the right opening. 
However, Sasaki teaches a two core heat exchanger with the left opening (220) and the right opening (230) are diagonally arranged with respect to each other, and bottom side of the left opening is higher than top side of the right opening (Figures 50, 51). 
Therefore, in view of Sasaki’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the left opening and right opening of Shinmura diagonally opposed with the left opening higher than the right opening in order to provide efficient fluid flow through the heat exchanger since the condensed refrigerant will naturally flow to the bottom.   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the left opening and right opening of Shinmura diagonally opposed with the left opening higher than the right opening, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI, C).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shinmura (US5086835) in view of Huang (US2010/0147498A1).
Re Claim 19. Shinmura teaches the heat dissipation fins (Figure 9) but fails to teach a plurality of microstructures on the surface of each heat dissipation fin to increase the area of contact between each heat dissipation fin and air. 

Therefore, in view of Huang’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add microstructures on the surface of each heat dissipation fin of Shinmura in order to increase the area of contact between each heat dissipation fin and air, thereby increasing the heat transfer efficiency of the fins (Huang Paragraph 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAVIS C RUBY/Primary Examiner, Art Unit 3763